Exhibit No. 23(c) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement No. 333-155418-01 on Form S-3 of our report dated February 26, 2010, relating to the financial statements and financial statement schedule of Florida Power Corporation d/b/a Progress Energy Florida, Inc. (PEF) appearing in this Annual Report on Form 10-K of PEF for the year ended December 31, 2009. /s/ Deloitte & Touche LLP Raleigh, North Carolina February
